IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00387-CV

TILL MARCHELLE CHUMBLEY-WILLIAMS,
                                                             Appellant
v.

HARMONY COMMUNITY HOMEOWNERS
ASSOC., LLC,
                                                             Appellee


                           From the 443rd District Court
                               Ellis County, Texas
                              Trial Court No. 94327


                           MEMORANDUM OPINION

       Till Marchelle Chumbley-Williams appeals a default judgment rendered against

her on November 14, 2016. By letter dated December 14, 2016, the Clerk of this Court

notified Chumbley-Williams that her docketing statement was past due. Chumbley-

Williams was warned in the same letter that failure to file the docketing statement within

21 days from the date of the letter would result in the appeal being dismissed without

further notification. See TEX. R. APP. P. 42.3 (b), (c). More than 21 days have passed, and

Chumbley-Williams has failed to file her docketing statement.
       Accordingly, this appeal is dismissed. Id.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Chumbley-Williams filed an affidavit of inability to pay cost in the

trial court. The Ellis County District Clerk filed a contest. As of this date, it does not

appear that a hearing has been held on the contest in the trial court. Under these

circumstances, we suspend the rule and order the Clerk of this Court to write off all

unpaid filing fees in this case. TEX. R. APP. P. 2. Moreover, no appellate cost will be

awarded to or assessed against any party.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 25, 2017
[CV06]




Chumbley-Williams v. Harmony Community Homeowners Assoc., LLC                        Page 2